


Exhibit 10.27

SEPARATION AGREEMENT AND RELEASE

[To be signed after Employee’s last day of employment]

          This Separation Agreement and Release (“Agreement”) is entered into
between Cathy Hall (“Employee”), and Select Comfort Corporation, along with its
subsidiaries, successors, assigns, affiliates, parent and predecessor companies,
and its present owners, directors, officers, employees and stockholders (the
“Company”).

RECITALS

          A.           Employee’s employment with the Company terminated
effective October 10, 2008 (the “Separation Date”).

          B.           The parties wish to enter into this Agreement to fully
and finally resolve all matters between them as set forth herein.

AGREEMENT

           In consideration of the above recitals and the promises set forth in
this Agreement, the parties agree as follows:

 

 

 

          1.        Employee’s Claims. “Employee’s Claims” means all rights to
be paid or given anything by the Company, including overtime pay, Paid Time Off,
expense reimbursements, back pay, front pay, reinstatement, compensatory
damages, liquidated damages, punitive damages, attorneys’ fees, costs, or
interest, based on any claims related to Employee’s employment with the Company
or the termination of that employment, for:


 

 

 

 

 

          a.           alleged wrongful discharge, breach of contract, breach of
a covenant of good faith and fair dealing, fraud or misrepresentation,
defamation, infliction of emotional distress, assault, battery, invasion of
privacy, interference with contractual or business relationships, violation of
any the Company policy or practice, and any other claims arising under the
common law of any state; or

 

 

 

 

 

          b.           alleged unlawful discrimination, harassment, or
retaliation, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation including, without limitation,
claims under Title VII of the Civil Rights Act of 1964 (“Title VII”), the
Americans with Disabilities Act (“ADA”), the Age Discrimination in Employment
Act (“ADEA”), the Minnesota Human Rights Act (“MHRA”), 42 U.S.C. § 1981
(“Section 1981”), Minn. Stat. § 181.81, the South Carolina Human Affairs Law,
the Utah Antidiscrimination Act, the Employee Retirement Income Security Act
(“ERISA”), the Family and Medical Leave Act (“FMLA”), the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act (“WARN”), the Fair Credit
Reporting Act, the Fair Labor Standards Act, the National Labor Relations Act,
the Older Workers

1 of 6 pages

--------------------------------------------------------------------------------



 

 

 

 

 

Benefit Protection Act (“OWBPA”), whistleblower protection laws, and workers’
compensation non-interference or non-retaliation statutes such as Minn. Stat. §
176.82.

 

 

 

 

          2.        Severance Benefits. As a result of Employee’s separation
from employment and in exchange for signing this Agreement and releasing
Employee’s Claims, Employee will receive the following Severance Benefits from
the Company:

 

 

 

 

 

 

 

 

          a.           Separation Pay. The Company will pay Employee a total of
Three Hundred Fifty-six Thousand Six Hundred Forty-six Dollars ($356,646.00)
which is approximately one times employee’s base salary as of the Separation
Date, plus one times employee’s 2008 target bonus, plus a pro rata portion of
employee’s 2008 target bonus less relocation incentive repayment (as agreed to
per attached relocation addendum). The Separation Pay will be paid to Employee
in a lump sum on the first regular payroll date after expiration of the
Rescission Period, which is defined below. Separation payments made under this
Agreement shall be treated as taxable income, and subject to withholdings to the
extent required by law.

 

 

 

 

 

          b.           Benefits Continuation. Except as otherwise provided
below, for twelve (12) months following the Separation Date, if Employee elects
to continue coverage under the Company’s group medical or dental plan for
Employee and Employee’s dependents under COBRA, and if Employee timely executes
all documents necessary to make such election, the Company will reimburse
Employee an amount equal to the difference between the amount Employee pays for
such continued coverage each week and the amount paid by an active, full-time
employee in each such week for the same level of coverage elected by Employee.
The Company’s obligations under this paragraph shall immediately cease, however,
on (i) the date on which Employee’s eligibility for COBRA continuation coverage
ends or (ii) the date on which Employee becomes eligible to participate in
another group medical plan, due to reemployment or otherwise, whether or not
Employee elects to participate in such plan and whether or not such plan
provides comparable benefits or includes limitations or exclusions (unless such
other group medical plan contains a pre-existing condition exclusion that
affects the Employee’s coverage under such plan). Further, the Company’s
obligations under this paragraph are subject to Employee providing, to the
satisfaction of the Company, proof of COBRA election and proof of payment of
premiums by Employee.

 

 

 

 

 

          c.           Outplacement Assistance. The Company will assist Employee
in Employee’s career transition by paying for up to twelve (12) months of
outplacement services from a consultant to be selected by the Company. Such
payments will be made directly to the consultant by the Company.

 

 

 

 

          Employee agrees that the benefits described above constitute
sufficient compensation for all of Employee’s promises contained in this
Agreement, including

2 of 6 pages

--------------------------------------------------------------------------------



 

 

 

 

Employee’s Release of Claims set forth below. Employee understands that Employee
will not receive any of the Severance Benefits described above if Employee
exercises the right of rescission described below.

 

 

 

 

          3.        Release of Employee’s Claims. Employee agrees that the
Severance Benefits Employee will receive are in addition to anything of value
that Employee would be entitled to receive from the Company if Employee did not
sign this Agreement. In exchange for the Severance Benefits, and by signing this
Agreement, Employee agrees to waive all of Employee’s Claims. Employee will not
bring any lawsuits against the Company, or make any demands against the Company
for compensation or damages, based on Employee’s Claims. The Severance Benefits
Employee is receiving in exchange for signing this Agreement are fair payment
for the release of Employee’s Claims. However, Employee’s release does not
include, and Employee is not waiving, any Claims that the law does not allow to
be waived, or any claims that may arise after the date on which Employee signs
this Agreement.

 

 

 

 

          Employee’s release does not limit Employee’s right to file a charge
under Title VII, ADEA, ADA, Section 1981 or any other civil rights statute,
regulation, or ordinance, or Employee’s right to participate in an investigation
or proceeding conducted by the EEOC or other Federal, state or local
anti-discrimination agency. However, Employee agrees that if Employee signs this
Agreement and such a charge or a lawsuit is brought in Employee’s name before
any such government agency, Employee will not be able to recover money or other
damages for any of Employee’s Claims.

 

 

 

 

          4.        Paid Time Off. Regardless of whether Employee signs this
Agreement, the Company will pay Employee for all Paid Time Off (“PTO”) that
Employee has earned but not used as of the Separation Date.

 

 

 

 

          5.        No Other Benefits. Employee understands that except for
those items of compensation and benefits specifically described in this
Agreement, after the Separation Date, Employee shall receive no other benefits
and shall no longer participate in any of the Company’s benefit plans, except as
required under state and federal benefit continuation laws. All of Employee’s
rights under such plans shall be governed by the terms of such plans.

 

 

 

 

          6.        Restrictions.

 

 

 

 

 

          a.           Confidentiality. Employee agrees that this Agreement and
all of its terms shall remain completely confidential, and that Employee will
not share them with anyone, either before or after Employee signs this
Agreement, except that Employee may reveal the terms of this Agreement to
Employee’s accountants or other financial advisors, legal counsel, and spouse or
domestic partner, if these individuals agree to be bound by the terms of this
provision, to appropriate governmental agencies, and as required by law.

3 of 6 pages

--------------------------------------------------------------------------------



 

 

 

 

 

          b.           Nondisparagement. Employee agrees that Employee will not,
directly or indirectly, at any time, make any defaming or disparaging remark,
either oral or in writing, regarding the Company, its products or services, or
any of its employees, officers, directors, affiliates or agents, either
individually or in any representative capacity. Employee further agrees not to
foment, encourage, incite or assist any claims, complaints or protests of any
kind by any third party against the Company or any of its employees, officers,
directors, affiliates or agents. In the event that Employee receives a subpoena
from a party other than the Company, Employee shall promptly notify the Company
and provide it with a copy of the subpoena so that the Company has an
opportunity to seek to quash or otherwise respond to the subpoena.

 

 

 

 

 

          c.           Damages for Violation of Confidentiality and
Nondisparagement Provisions. Employee acknowledges and agrees that the
Confidentiality and Nondisparagement provisions of this Agreement are
significant inducements for the Company to enter into this Agreement, and that
any violation of either of these provisions by Employee would irreparably harm
the Company in ways that cannot be measured. In the event of any such violation,
the Company shall be entitled to bring a legal action for appropriate equitable
relief as well as damages, including recovery of its reasonable attorneys’ fees
and costs from Employee.

 

 

 

 

 

          d.           Cooperation in Transition. Employee agrees to continue to
devote Employee’s best efforts to the performance of Employee’s duties and to
assist the Company in transitioning Employee’s work to other employees. If the
Company believes, it its discretion, that Employee is not complying with this
paragraph, the Company has the right to revoke the offer set forth in this
Agreement and Employee will not be entitled to the Severance Benefits.

 

 

 

 

          7.        Opportunity to Consider and Seek Advice. Employee has been
advised by the Company to consult with an attorney prior to signing this
Agreement. Employee further understands that Employee has twenty-one (21) days
from the date on which Employee receives this Agreement, not counting the day on
which Employee receives it, to consider whether or not to sign it
(“Consideration Period”). Employee may sign this Agreement earlier if Employee
wishes; provided, however, that Employee may not sign this Agreement prior to
the Separation Date. Employee agrees that if Employee signs this Agreement
before the end of the Consideration Period, it will be Employee’s voluntary
decision to do so because Employee decided Employee did not need additional time
to decide whether to sign this Agreement.

 

 

 

 

          8.        Opportunity to Rescind. Employee understands that he may
rescind or cancel this Agreement within fifteen (15) days after the date on
which he signs it, not counting the day upon which he signs it (“Rescission
Period”). This Agreement will not become effective or enforceable unless and
until the 15-day Rescission Period has expired without Employee revoking the
Agreement.

4 of 6 pages

--------------------------------------------------------------------------------



 

 

 

 

          9.        Procedure for Accepting or Revoking the Agreement. To accept
the terms of this Agreement, Employee must deliver it, after signing and dating
it, to the Company by hand or by mail within the Consideration Period. To
rescind the release of Employee’s Claims, Employee must deliver a written,
signed statement that Employee revokes or cancels Employee’s acceptance to the
Company by hand or by mail within the 15-day Rescission Period. All deliveries
must be made to the Company at the following address:

Lisa Eull
Director, Benefits
Select Comfort Corporation
9800 59th Avenue North
Minneapolis, MN 55442

 

 

 

 

          If Employee chooses to deliver Employee’s acceptance of this Agreement
or rescission of the release of Employee’s Claims by mail, it must be:


 

 

 

 

 

 

a.

postmarked within the period stated above;

 

 

 

 

 

 

b.

properly addressed to the Company at the address stated above; and

 

 

 

 

 

 

c.

sent by certified mail.


 

 

 

 

          10.        Return of Property. Employee certifies that Employee has
returned the originals and all copies of all Company files, documents, software,
hardware, keys, credit cards, office equipment, and all other property of the
Company in Employee’s possession or under Employee’s control. If Employee finds
any Company property after Employee signs this Agreement, Employee agrees to
return the property to the Company promptly.

 

 

 

 

          11.        Non-Admission. The Company denies that it has violated any
legal obligation or engaged in any wrongdoing, and nothing in this Agreement is
intended to be, nor will be deemed to be, an admission of liability by the
Company or a waiver of any defense.

 

 

 

 

          12.        Entire Agreement. Except for the Employee Inventions,
Confidentiality and Non-compete Agreement signed on November 1, 2007 (copy
enclosed), this Agreement contains the entire agreement between the parties and
replaces any and all oral and written agreements and communications between the
parties regarding the subject matter addressed in this Agreement. Employee
acknowledges that Employee has not relied upon any representation or statement
made by the Company or by any of the Company’s agents, attorneys or
representatives with regard to the subject matter, scope or effect of this
Agreement or otherwise, other than those specifically stated in this Agreement.

 

 

 

 

          13.        Invalidity. In case any one or more of the provisions of
this Agreement is held to be invalid, illegal or unenforceable in any respect,
the validity, legality and

5 of 6 pages

--------------------------------------------------------------------------------



 

 

 

 

enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired.

 

 

 

 

          14.        Voluntary and Knowing Action. Employee acknowledges that
Employee has had the opportunity to consult with counsel of Employee’s choosing,
has read and understood the terms of this Agreement, and is voluntarily entering
into this Agreement to resolve all of Employee’s Claims.

 

 

 

 

          15.        Governing Law. Employee understands that Minnesota law
governs this Agreement. Employee agrees that any dispute relating to this
Agreement will be subject to the jurisdiction of the state and federal courts
located within the State of Minnesota, Hennepin County, and that venue there is
proper.

 

 

 

 

          16.        Binding and Enforceable Agreement. The Parties acknowledge
that they have entered into this Agreement intending it to be legally binding
and enforceable.


 

 

 

 

Dated: October 22, 2008

 

          /s/ Cathy Hall

 

 

 

                    Cathy Hall

 

 

 

 

 

Dated: October 24, 2008

 

SELECT COMFORT CORPORATION

 


 

 

 

 

 

 

/s/ Scott Peterson

 

 

By:

Scott Peterson

 

 

Its:

Senior Vice President, Human Resources

 

6 of 6 pages

--------------------------------------------------------------------------------